LUMPKIN, Vice-Presiding Judge,
dissents.
I must respectfully dissent to the Court’s decision in this case.
Appellant raises only one proposition of error: “The trial court erred in failing to instruct the jury on the lesser included offense of illegal entry”. The Court sua sponte seeks to not only raise an issue not included in the appeal but resolve the case on that issue which does not rise to fundamental error. At the same time the Court disregards the affidavit of trial counsel (State’s Exhibit 1 at the evidentiary hearing) which states that Appellant was counseled regarding his right to have a different trial judge and he did knowingly waive his right to have a different judge, agreeing to have Judge Hibbs conduct the jury trial. The Court also disregards our decision in Wallace v. State, 747 P.2d 324 (Okl.Cr.1987). In Wallace we addressed a similar issue relating to stipulation of prior convictions by appellant’s attorney. We stated “[w]e find Moore v. State, 714 P.2d 599, 601 (Okl.Cr.1986), to be determinative of this issue. In Moore, the defendant claimed that the record did not state that he personally agreed to the stipulation after an explanation of his rights. He argued that this was essentially the same as a guilty plea, and any waiver must be knowing and intelligent. This Court pointed out that he was present at the time of the stipulation, and could not claim lack of knowledge. Similarly, the Appellant in this case cannot claim lack of knowledge.” Id. at 325. In addition, the formal arraignment order entered on February 19, 1988, signed by Appellant, had inserted as item 25 that Appellant “waives 10 day notice of trial notice & requested next docket”. In order to be placed on the next docket, the record reveals he would have to have Judge Hibbs as trial judge.
The Court’s opinion addresses a statutory right contained in 22 O.S.1981, § 576. This right was waived by Appellant, not only at the time of trial, but also by failing to raise the issue in his petition in error and brief on appeal. Waiver alone is sufficient to resolve this sua sponte issue. However, the record and our caselaw reveal it is not an issue at all, much less an issue which should be the basis to reverse a jury trial verdict.